— Order, Supreme Court, New York County, entered January 2, 1981 vacating an order of wage deduction entered Febr ruary 1, 1972 as not enforceable with regard to defendant’s new employer, unanimously reversed, on the law, without costs, and application to vacate is denied. We do not agree with Special Term that the subject of an order of wage deduction pursuant to section 49-b of the Personal Property Law may render such an order unenforceable by changing employment. The 1980 amendment of section 49-b (subd 1, par [a]) (L 1980, ch 662, § 1, eff June 30, 1980), specifically including within the scope of such orders future employers, stated explicitly that which in our view was clearly intended previously. The moving papers disclose no other change of circumstances to justify the vacating of the prior order. Concur — Sandler, J. P., Ross, Carro, Markewich and Fein, JJ.